11-4787
         Lin v. Holder
                                                                                       BIA
                                                                                  Cheng, IJ
                                                                               A098 895 566
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 2nd day of August, two thousand thirteen.
 5
 6       PRESENT:
 7                BARRINGTON D. PARKER,
 8                RICHARD C. WESLEY,
 9                DENNY CHIN,
10                     Circuit Judges.
11       _____________________________________
12
13       YOU HUA LIN,
14                Petitioner,
15
16                       v.                                     11-4787
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Richard Tarzia, Belle Mead, NJ.
24
25       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
26                                     Attorney General; Anthony P.
27                                     Nicastro, Senior Litigation Counsel,
28                                     Joanna L. Watson; Trial Attorney,
29                                     Office of Immigration Litigation,
30                                     United States Department of Justice,
31                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       You Hua Lin, a native and citizen of the People’s

 6   Republic of China, seeks review of a October 20, 2011,

 7   decision of the BIA affirming the November 19, 2009,

 8   decision of Immigration Judge (“IJ”) Mary Cheng, denying his

 9   application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).     In re You Hua

11   Lin, No. A098 895 566 (B.I.A. Oct. 20, 2011), aff’g No. A098

12   895 566 (Immig. Ct. N.Y. City Nov. 19, 2009).     We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       We have reviewed both the IJ’s and BIA’s decisions “for

16   the sake of completeness.”     See Zaman v. Mukasey, 514 F.3d
17   233, 237 (2d Cir. 2008).     The applicable standards of review

18   are well-established.   See 8 U.S.C. § 1252(b)(4)(B); see

19   also Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir.

20   2009).

21       Lin argues that he has demonstrated past persecution

22   because of his wife’s sterilization.     This argument is

23   without merit as we have previously held that a woman’s

                                     2
 1   forced sterilization does not qualify as per se persecution

 2   with respect to her spouse.    See Shi Liang Lin v. U.S. Dep’t

 3   of Justice, 494 F.3d 296, 314 (2d Cir. 2007)(en banc).

 4       Lin further argues that he demonstrated past

 5   persecution and has a well-founded fear of future

 6   persecution due to his inability to pay a 21,000 renminbi

 7   (“RMB”) fine levied against him for violating China’s family

 8   planning policy.

 9       The agency did not err in finding that the 21,000 RMB

10   fine did not constitute harm sufficient to rise to the level

11   of persecution.    Economic harm may constitute persecution if

12   the applicant demonstrates “severe economic disadvantage.”

13   See Matter of T-Z-, 24 I. & N. Dec. 163, 170, 173 (BIA 2007)

14   (holding that an applicant must demonstrate that the claimed

15   economic deprivation was sufficiently severe to “constitute

16   a threat to [his or her] life or freedom” in order for such

17   harm to constitute persecution).    Because Lin already

18   demonstrated an ability to pay 13,000 of the total 21,000

19   RMB fine, and was further able to acquire $70,000 to travel

20   to the U.S., the agency did not err in finding that the

21   remaining 8,000 RMB did not constitute economic harm rising

22   to the level of persecution.    See Guan Shan Liao v. U.S.

23   Dep’t of Justice, 293 F.3d 61, 70 (2d Cir. 2002).    Moreover,

                                    3
 1   Lin failed to meet his burden of showing a well-founded fear

 2   of future persecution because, as the agency noted, he had

 3   not indicated that the authorities had made any effort to

 4   collect the remainder of the fine.    See Jian Xing Huang v.

 5   INS, 421 F.3d 125, 129 (2d Cir. 2005) (a fear is not

 6   objectively reasonable if it lacks “solid support” in the

 7   record and is merely “speculative at best.”).    Because Lin’s

 8   withholding of removal and CAT claims were based on the same

 9   factual predicate, the agency did not err in finding that he

10   had not met the burden of proof for such claims.    See Paul

11   v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006); Xue Hong Yang

12   v. U.S. Dep’t of Justice, 426 F.3d 520, 523 (2d Cir. 2006).

13       For the foregoing reasons, the petition for review is

14   DENIED.   As we have completed our review, any stay of

15   removal that the Court previously granted in this petition

16   is VACATED, and any pending motion for a stay of removal in

17   this petition is DISMISSED as moot. Any pending request for

18   oral argument in this petition is DENIED in accordance with

19   Federal Rule of Appellate Procedure 34(a)(2), and Second

20   Circuit Local Rule 34.1(b).

21                                 FOR THE COURT:
22                                 Catherine O’Hagan Wolfe, Clerk
23




                                    4